Citation Nr: 0924378	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  03-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

1.  Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, other than PTSD.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The Veteran and a witness.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989 
and from January 1990 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 RO rating decision that denied 
service connection for PTSD.  

Previously, in an August 1999 rating decision, the RO had 
denied the Veteran's claim of service connection for PTSD.  
That decision was not appealed.  

In November 2002, the Veteran applied to reopen his claim and 
offered testimony before the undersigned Veterans Law Judge 
at a hearing held at the RO in January 2006.  A transcript of 
these proceedings has been associated with the Veteran's 
claims file.  

In February 2006, the Board issued a decision finding that 
new and material evidence had been received to reopen the 
previously-denied claim.  That action remanded the reopened 
claim to the RO for further development.  

In September 2008, the Board again remanded the issue on 
appeal to the RO for additional evidentiary development.  

The issue of service connection for an innocently acquired 
psychiatric disorder, other than PTSD, is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is not shown to have had combat with the 
enemy while serving on active duty, including during the 
Persian Gulf War.  

3.  The Veteran is not shown to have a diagnosis of PTSD is 
due to a verified or potentially verifiable stressor that 
happened during his period of active service.  



CONCLUSION OF LAW

The Veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008). 








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In October 2008, the RO sent the Veteran a letter advising 
him that to establish entitlement to service connection on 
the merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  The Veteran had ample opportunity to respond prior 
to the issuance of the March 2009 Supplemental Statement of 
the Case (SSOC).  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The March 2009 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

Further, the letter advised the Veteran that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the Veteran that it 
was her responsibility to make sure the records were received 
by VA.  

The Board finds that the March 2009 RO letter satisfies the 
statutory and regulatory requirement that VA notify a veteran 
what evidence, if any, will be obtained by the Veteran, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran before the rating decision.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds, however, that although the Veteran has not 
identified or shown that any potential errors are 
prejudicial, any arguable lack of full preadjudication notice 
in this appeal has not, in any way, prejudiced the Veteran.  
See Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the SSOC in March 2009.  

Neither in response to these documents, nor at any other 
point during the pendency of this appeal, has the Veteran or 
his representative informed the RO of the existence of any 
evidence-in addition to that noted hereinbelow-that needs 
to be obtained prior to appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

Further, in the October 2008 letter cited above, the RO 
advised the Veteran of the fourth and fifth Dingess elements 
(degree of disability, and effective date pertaining to the 
disability).  Accordingly, there is no possibility of 
prejudice under the notice requirements of Dingess in regard 
to the claim for service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) and service 
personnel record (SPR) are both on file, as are medical 
records from those VA and non-VA medical providers that the 
Veteran identified as having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

In specific regard to stressor verification, VA is obligated 
to obtain relevant records pertaining to a veteran's active 
service that are held or maintained by a government entity, 
if the Veteran has furnished sufficient information to locate 
those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  As will be 
discussed, the RO submitted a request to the United States 
Joint Services Records Research Center in pursuit of 
verification of the Veteran's claimed stressors.  

Further, the Veteran was afforded VA examinations in May 1999 
and June 2003, for the express purpose of determining whether 
his claimed disorder was due to active service.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument in 
support of his claim.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

In this case, the Veteran asserts that his PTSD is the result 
of three in-service stressors.  

First, the Veteran indicates that during basic training in 
1986, a soldier shot himself in the head while on the 
shooting range.  

Second, during the Persian Gulf War, the Veteran reports that  
his unit was traveling on the "Highway of Death" between 
Kuwait and Saudi Arabia.  At some point during the trip, the 
Veteran and several members of his unit took a side-trip to 
see dead bodies.  The bodies they found were torn apart and 
burned; some of the bodies had been decapitated.  The Veteran 
indicated that he could smell the burned flesh.  He and other 
members of the unit took money, pictures and other items from 
the bodies.  

Third, the Veteran notes that, while he and two friends were 
drinking homemade alcohol ("moonshine") they bought in 
Saudi Arabia, one friend, identified as "Gilmore," started 
to get sick.  At first, they thought he was joking, but after 
seeing that he was very sick, they took him to a medic.  He 
reports that Gilmore was then flown to Germany where, the 
Veteran eventually learned, he died of alcohol poisoning.  

However, following efforts at full development, none of the 
claimed stressors is found to be independently corroborated 
in this case.  

The service personnel record (SPR) shows that the Veteran 
served two periods of active service.  During his first 
period of active service, from July 1986 to July 1989, his 
military occupational specialty (MOS) was 12B10 (Combat 
Engineer).  After reentering service in January 1991, he was 
sent to Saudi Arabia in support of Operations Desert Shield 
and Desert Storm on January 22, 1991, with the HHC 7th 
Transportation Group.  His MOS during this second period was 
88M10 (Motor Transportation Operator).  He returned from the 
Persian Gulf on May 6, 1991.  The SPR shows that he received 
the Kuwait Liberation Medal, the SWASM [South West Asian 
Service Medal] with 2 Bronze Stars, the ASR-1 [Army Service 
Ribbon], AAM-1 [Army Achievement Medal], OSR [Overseas 
Service Ribbon], and ARCOM [Army Commendation Medal].  

The service treatment record (STR) includes an April 1991 
Report of Medical History for Redeployment when the Veteran 
noted having frequent trouble sleeping.  Otherwise, he 
reported being in good health; the physician's summary notes 
"no problem."  A psychiatric clinical evaluation was 
"deferred."  

In an April 1991 Southwest Asian Demobilization/Redeployment 
Medical Evaluation Questionnaire, the Veteran endorsed that 
he had nightmares or trouble sleeping.  The Questionnaire 
also includes an initial mark in the "yes" column appearing 
to endorse the response that the Veteran had had recurring 
thoughts about his experiences during Desert Shield/Storm.  
The "yes" mark is struck out, however; a line was placed 
under the "no" column.  

The Veteran was released from active service in May 1991 and 
continued to serve with the National Guard.  The medical 
evidence for this period consists of private (non-VA) 
treatment records, VA medical center (VAMC) records and other 
records from STR.  

In that regard, the record shows that the Veteran, in July 
1991, within three months following his return from the 
Persian Gulf War, underwent a private mental health 
evaluation.  The evaluation report notes that the Veteran was 
referred by his boss, because he felt the Veteran's 
personality had changed after his deployment in Saudi Arabia.  

The report noted the Veteran's history to include a six-month 
tour as a combat engineer in the Persian Gulf War.  The 
diagnosis was that of r/o (rule out) PTSD.  The summary of 
observations indicates that the Veteran felt he had never 
been "deprogrammed" following his active service, and 
continually replayed tapes of the stressful traumatic events 
he experienced during the Persian Gulf War.  

The STR includes a June 1995 Report of Medical History in 
which the Veteran indicated that he did not have and had 
never had frequent trouble sleeping, depression or excessive 
worry or nervous trouble of any sort.  The physician's 
summary indicated that the Veteran denied having any 
significantly medical history.  On examination, his mental 
status was reported to be "NORMAL."  

The record contains an August 2002 VA screening note 
indicating that the Veteran experienced war zone 
psychological stressors including retrieval of a dead Iraqi 
fighter pilot.  

Then, in October 2002, the Veteran underwent a VA 
psychological assessment.  The Veteran reported being close 
enough while transporting ammunition during the Persian Gulf 
War to hear artillery and bombing; also, he went through an 
area where he saw dead Iraqi soldiers and was overwhelmed by 
the smells.  

The assessment reports that the Veteran wanted to reenlist so 
he could return to Iraq and "finish the fight."  The 
diagnoses included that of PTSD; combat theatre during the 
Persian Gulf War.  

The record next shows that the Veteran underwent residential 
group therapy in April and May 2003, as part of a VA stress 
treatment program (STP).  (The Board notes that he was also 
undergoing alcohol dependence treatment during this time.).  

The April 2003 STP in-take assessment notes that the 
Veteran's medical history was significant for head trauma 
during childhood; testing in 1999 also suggesting symptoms of 
ADHD (attention-deficit hyperactivity disorder).  

Further, according to the in-take assessment, the Veteran 
served along the highway from Kuwait to Baghdad during the 
Gulf War.  He reported having traumatic episodes including 
seeing a Chief Warrant Officer crash a vehicle, seeing dead 
Iraqi soldiers and smelling burning flesh.  He felt shame 
about how he and his fellow soldiers responded to the deaths 
- one vomited, none had empathy.  The Veteran also reported 
seeing a civilian run over by a tank while stationed in 
Germany.  

The in-take assessment also recorded that the Veteran's 
symptoms included trouble controlling violent behavior, 
hyperarousal, and disrupted sleep pattern since 1992.  

On mental status examination, the Veteran reported having 
significant head trauma during childhood and a second head 
injury a few years prior to the assessment.  The Veteran 
reported having no psychiatric treatment before the prior 
year.  The diagnostic impression was that of PTSD, chronic; 
alcohol dependence, in remission; reading disorder, by 
history; and combat stressors, catastrophic.  

The group therapy progress notes include an April 2003 note 
indicating that the Veteran's PTSD symptoms - related to 
military action in Iraq - were diminishing.  

An early May 2003 note reports that the group's homework 
required group members to report on their stressful event; 
however, the Veteran did not share.  

In another May 2003 STP group therapy note, the therapist 
noted that the Veteran was vague when asked to identify 
trauma and symptoms and expressed anxiety about returning 
home following treatment, which was his focus, rather than 
any PTSD issues.  According to the therapist, the Veteran was 
reluctant to return home; he did not identify any issues 
related to PTSD.  

A later-May 2003 STP group therapy note shows that the group 
participated in a tree planting ceremony.  The therapist 
noted that the Veteran deposited an envelope in the planting 
without a statement.  In addition, the therapist explained 
that the Veteran had not disclosed any substance of trauma or 
symptomatology during group therapy, but reported significant 
photos that continued to make him feel uncomfortable.  

The STP discharge summary, from May 2003, reports that the 
Veteran was admitted for PTSD treatment related to stressors 
stemming from his active service during the Persian Gulf War 
in 1990-91.  

Thereafter, in June 2005, the Veteran underwent a 
psychological assessment with a private psychologist.  He 
reported spending his six-month service in the Persian Gulf 
War and explained that he witnessed many deaths, including 
the loss of a friend.  He further reported that he first 
sought treatment in 1993 and had received more recent VA 
treatment.  The diagnoses were those of PTSD-severe, and 
alcohol dependence-sustained full remission (as reported by 
the Veteran).  

In November 2007, the Veteran underwent a non-VA 
psychological evaluation in connection with his claim for SSA 
disability benefits.  The Veteran reported seeing his best 
friend killed during the Gulf War and complained of having 
nightmares of his lost friend.  The examiner reported a 
history of the Veteran being hospitalized for "ETHOL 
problems" and having three DUI arrests.  The Veteran 
reported that he had been an alcoholic since leaving the 
military.  The psychologist administered the MMPI-2 and WAIS-
III.  Accordingly, on Axis I, the psychologist diagnosed 
alcohol dependence, in full remission (by the Veteran's 
history); PTSD by history; Major Depressive episode (mild); 
pain disorder by history, and rule out personality disorder 
on Axis II.   

In January 2008, the Veteran was awarded SSA disability 
benefits in a decision that found that his long history of 
PTSD was disabling.  The submitted Disability Determination 
and Transmittal document reflects that the disability 
determination was based on disorders of the back (discogenic 
and degenerative) and affective or mood disorders.  

In connection with his claim for VA benefits, the Veteran 
underwent two VA examinations.  The Veteran underwent the 
first examination in May 1999.  The examiner, a psychologist, 
did not have the claims file for review, but documented that 
the Veteran's history included a five-month deployment in 
Saudi Arabia with a discharge in May 1991.  The Veteran 
denied a history of psychiatric hospitalizations, but sought 
treatment at a community health clinic two to three times in 
1991, due to reclusive behavior.  More recently, he had 
sought treatment for alcohol abuse.  

The Veteran reported that he was a demolition specialist 
while in Saudi Arabia, but was not involved in combat.  
Rather, his duties involved laying mines fields, removing and 
defusing mines, making booby traps and building bridges.  
Following the war, he was required to survey damage and saw 
many dead bodies and body parts.  This memory caused him 
significant problems.  Following service, he had difficulty 
holding a job and was currently unemployed.  

The Veteran's complaints included frequent nightmares with 
recurrent violent themes, which began following his active 
service in the Gulf War.  The examiner's diagnosis was that 
of PTSD and alcohol abuse; psychosocial and environmental 
problems were noted to be war experience.  The examiner 
assigned a GAF of 58.  

In June 2003, the Veteran underwent a second VA PTSD 
examination.  The examiner, who previously examined the 
Veteran in May 1999, reviewed the claims file and noted that 
the Veteran's medical history included a recent discharge 
from a residential Stress Treatment Program.  He also had 
previous substance abuse treatment on two occasions.  

The Veteran reported serving during the Persian Gulf War as a 
combat engineer in charge of demolition and explosives.  
Following a battle, he and several others, out of curiosity, 
went out to look for dead bodies.  They found dead and burned 
bodies and took money, pictures and other items.  He also 
reported seeing a good friend die after drinking Filipino 
"moonshine."  He continued to reexperience the smell of 
burnt flesh and relive the death of his friend.  

The examiner noted that, although the Veteran previously 
filed a claim of service connection for PTSD based on an 
alleged personal assault, the Veteran reported not 
remembering writing it or being assaulted.  

The examiner's diagnosis was that of PTSD and alcohol 
dependence; stressors included war experience, marital 
distress, and financial distress.  A GAF of 50 was assigned, 
which the examiner indicated reflected serious symptoms of 
PTSD exacerbated by alcohol abuse.  

In support of his claim, the Veteran wrote in his April 2005 
Substantive Appeal (VA Form 9), that he had two MOS's during 
active service consisting of 12B Combat Engineer and 88M 
Motor Transport Operator.  

Based upon a review of the foregoing evidence, the Board must 
deny the Veteran's claim of service connection for PTSD.  

As shown, the Veteran was first diagnosed with PTSD in May 
1999, during his first VA examination.  (The Board notes 
that, although he first sought psychiatric treatment in July 
1991, the examiner did not provide a diagnosis of PTSD; 
rather, the diagnosis was rule out PTSD.)  

In light of the May 1999 VA examiner's diagnosis, the Board 
finds that the first element of a service connection claim 
for PTSD is met.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 153 (1997) (a Veteran has received a 
diagnosis of PTSD from a competent medical professional, VA 
must assume that the diagnosis was made in accordance with 
the appropriate psychiatric criteria in regard to the 
adequacy of the symptomatology and the sufficiency of the 
stressor).  

The competent evidence, however, has not been presented to 
corroborate the reported event involving a shooting death 
during his basic training.  Accordingly, a diagnosis of PTSD 
based on that stressor alone cannot be sustained for VA 
compensation purposes.  See 38 C.F.R. § 3.304(f).  

With regard to the other reported stressors, the May 1999 VA 
examiner noted the Veteran's report of seeing many dead 
bodies and body parts strewn over the field.  Similarly, the 
October 2002 psychological assessment reported that the 
Veteran saw dead Iraqi soldiers and was overwhelmed by the 
smells, but the stressor supported the diagnosis of PTSD was 
noted as being that the Veteran was in the combat theatre 
during the Persian Gulf War.  In addition, the April 2003 VA 
psychological assessment indicated that the Veteran's PTSD 
included the combat-related stressors.  

In addition to witnessing dead bodies, the June 2003 VA 
examiner and the June 2005 psychological assessment indicate 
that the Veteran's stressors included witnessing the death of 
a good friend.  Finally, the November 2007 private 
psychological evaluation notes the Veteran's report of seeing 
his best friend die during the Gulf War.  

Although the medical evidence of record includes diagnoses of 
PTSD related to the Veteran's reports of seeing dead bodies 
on the "Highway of Death," and witnessing his good friend 
die from alcohol poisoning, the evidence of record does not 
serve to corroborate these stressors.  

The Board is not required to grant service connection for 
PTSD just because a physician or other health care 
professional has accepted the Veteran's description of his 
active service experiences as credible and diagnosed the 
Veteran as suffering from PTSD.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  Rather, the Veteran must still present 
credible supporting evidence establishing the occurrence of a 
recognizable stressor during service.  

The evidence necessary to establish this element varies 
depending on whether the Veteran "engaged in combat with the 
enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  If the 
Veteran's claimed stressor relates to an event in which he 
engaged in combat with the enemy, his lay testimony, alone, 
is sufficient to verify the claimed in-service stressor.  
VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 
Vet. App. 353 (1998).  
Here, the Veteran has not asserted, and the evidence does not 
show, that he participated in combat with the enemy during 
his service in the Persian Gulf.  Accordingly, these claimed 
stressors cannot be corroborated based solely on his own 
testimony.  

When a claimed stressor is not related to combat, a veteran's 
lay statements alone are not sufficient to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  

Rather, the record must contain service records or other 
corroborative evidence substantiating the Veteran's testimony 
or statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Board is 
not required to accept a veteran's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192.  

Here, in an attempt to verify the Veteran's claimed in-
service stressors, the RO submitted a request for 
verification to the U.S. Army & Joint Services Records 
Research Center (JSSRC) (previously the Center for Unit 
Records Research (CURR)) based on information provided the 
Veteran.  

The JSSRC responded that they researched the Operation Desert 
Shield/Storm unit records and were unable to locate any 
information documenting the Veteran's involvement in 
witnessing dead, burned Iraqi soldier's bodies in Kuwait 
along Highway 8.  

Additionally, JSSRC found no casualty information for a 
soldier named "Gilmore," or another soldier who might have 
died in the manner described by the Veteran during the time 
period he identified.  

A similar accident was noted to have happened in December 
1990, when 17 personnel assigned to the 372nd Transportation 
consumed alcohol with an MRE [meal, ready-to-eat] beverage 
powder and were medically evacuated for treatment of alcohol 
poisoning.  

Under these circumstances, the Board concludes that there is 
no verified or potentially verifiable stressor to support the 
diagnosis of PTSD in this case.  

The evidence, including the SPR, STR, and the JSSRC research, 
fails to corroborate the Veteran's claimed stressors.  Some 
of the claimed stressors are simply anecdotal experiences of 
the type that cannot be verified independently.  See Cohen, 
10 Vet. App. at 134.  

Furthermore, the Veteran has presented no competent evidence, 
such as a "buddy statement," to corroborate his assertions 
or otherwise verify the claimed stressor incidents identified 
by the Veteran to support his claim.  

Therefore, there is no independent basis to support the 
Veteran's assertions referable to the claimed in-service 
stressors.  Mere service in a combat zone is not enough to 
support a finding that the Veteran engaged in combat with the 
enemy.  See Zarycki, 6 Vet. App. at 98; Wood, 1 Vet. App. at 
192.  

The Board has carefully considered the Veteran's statements, 
including his testimony during the January 2006 hearing.  
These lay statements are probative evidence regarding his 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) ('[a] layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms').  
However, without more, the statements alone cannot provide a 
bais to verify any stressful event in service.  

The Board notes the May 2003 VA group therapy note, cited 
hereinabove, indicating that the Veteran buried an envelope 
during a tree planting ceremony.  The Veteran testified 
during his January 2006 hearing that this envelope contained 
the items he obtained from dead Iraqi soldiers.  

The group therapy note, however, does not identify the 
contents of the envelope; in fact, the therapist specifically 
noted that the Veteran did not provide a statement regarding 
the envelope.  

In any event, the evidence of record argues against the 
credibility of the Veteran's assertions.  See Wood, 1 Vet. 
App. at 193  ( BVA has a duty to assess the credibility and 
probative weight of the evidence); Caluza, 7 Vet. App. at 511 
(in weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency -- "a legal concept 
determining whether testimony may be heard and considered" -
- and credibility -- "a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.")).  

First, the Board finds that his current statements are 
inconsistent since he submitted a claim of service connection 
for PTSD in August 1997, based on an alleged in-service 
personal assault.  During his June 2003 VA examination the 
Veteran was asked about this incident.  The Veteran denied 
any memory of writing about an in-service assault and denied 
that an in-service assault ever actually occurred.  

Second, the Board notes an unrelated March 2002 note from the 
Veteran's private orthopedist indicating that a nurse called 
the Veteran's home.  His mother answered the phone and told 
the nurse that the Veteran was not home.  The nurse recorded 
her surprise due to the Veteran's previous assertion that he 
was homebound and needed home health assistance.  

Similarly, a September 2003 VA group therapy note indicates 
that the Veteran had to obtain money from his wife and other 
family members to buy alcohol; the therapist noted that he 
exhibited "learned helplessness" and could not utilize the 
coping skills from his treatment.  

Finally, the Veteran, during his VA examinations, reported 
that he was a demolition specialist during the Persian Gulf 
War, which included laying mine fields, removing and defusing 
mines, making booby traps and building bridges.  During his 
January 2006 hearing, however, he specifically denied laying 
mines, building bridges, or making booby traps during the 
Persian Gulf War.  

In short, the Veteran is shown to have made inaccurate and 
inconsistent statements over time; all of which weigh against 
the credibility of his lay statements.  

In conclusion, the Board finds that the claim of service 
connection for PTSD must be denied, since the Veteran has not 
identified a verified or verifiable stressor to support his 
claim.  

The evidence includes no credible evidence corroborating his 
accounts, and the record does not present any basis for VA 
further developing the record in this regard.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent credible evidence that a claimed in-service stressor 
occurred- which is an essential element for establishing 
service connection for PTSD-that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a claimed posttraumatic stress 
disorder is denied.  


REMAND

The Board must now address a recent decision in Clemons v. 
Shinseki, that held that, although the appellant in that case 
had filed a claim of service connection specifically for 
PTSD, his claim encompassed any diagnosed psychiatric 
disorder reasonably raised in light of the veteran's 
description of his claim, the symptoms described, and all the 
information submitted or obtained in support of the claim.  
23 Vet. App. 1 (2009).  Here, the RO has only addressed the 
question of service connection for PTSD, but other evidence 
suggests that the Veteran may be suffering from another 
psychopathology.  

Although the private November 2007 psychological assessment 
included a statement that the Veteran had experienced a Major 
Depressive episode, a chronic depressive disorder was not 
specifically diagnosed.  

However, the Board finds in this case that the Veteran is 
shown to have claimed having psychiatric manifestations 
beginning shortly after his service in the Persian Gulf.  
Given this evidence suggests a continuity of symptomatology 
since service, the Board finds that additional development is 
required to formally address this matter.  

Accordingly, this matter is REMANDED to the RO for the 
following action:  

1.  The RO should undertake appropriate 
action to contact the Veteran and request 
that he identify all VA and non-VA health 
care providers, not already associated 
with the Veteran's claims file, who have 
treated him for psychiatric 
manifestations since service.  The aid of 
the Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  All information obtained should 
be made part of the file.  

2.  Then, the RO should afford the 
Veteran a VA examination in order to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review in connection 
with his evaluation.  Any indicated 
diagnostic studies should be 
accomplished.  

Based on his/her review of the case, the 
examine should opine as to whether the 
Veteran suffers from an innocently 
acquired psychiatric disorder that at 
least as likely as not had its clinical 
onset in serv ice.  The examiner in this 
regard should elicit from the Veteran and 
record a complete medical history.  

3.  Following completion of all indicated 
development, RO should readjudicate the 
Veteran's claims in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  








 Department of Veterans Affairs


